Title: From Elizabeth Smith Shaw Peabody to Abigail Smith Adams, 31 December 1812
From: Peabody, Elizabeth Smith Shaw
To: Adams, Abigail Smith



Atkinson Dec. 31st 1812

Every Day, & Week since my return, I have thought I would devote some time to write to my Dear Sister, but some intervening circumstance has always prevented, & not having the urgent occasion for writing, so often, as when your Grandsons were here, I fear will coincide with that native Sloth, or reluctance, we feel to Exertion, & I shall grow too remiss in taking my Pen, & enquiring after those dear Friends, whose welfare, & Happiness is closely twisted with the fibres of my Heart, “grown with my growth, & strengthened with my age. And I shall regret the absense of your grandsons on this account, apprehending it has, & fearing it will opperate in the same manner upon you, so that I shall not be so often delighted by the frequent reception of your Instructive, & affectionate Letters—
This Year is now closing—“It is greatly wise, to talk with our past Hours.”—The Events which a retrospective view presents to my Mind, is like all other human Contingencies checkered, & deeply shaded—Foreign affairs, glare with vital Streams, & Garments rolled in Blood—Politicks marked with Imbecility, “Frauds of Party, & the lies of State”—
Desolation—with raven pinions, hovers o’er our Commerce—Publick Confidence—a Blank—
These are but faint out-lines of what the last year exhibits to my view—Perhaps, they may appear with a different aspect to Others—For I know that my Opticks are very imperfect, & obscure—But to me, it is such at which my Heart sickens, & I turn from it mortified, & with Disgust—Whether the Linements of the ensuing year are like to produce a more honourable, or pleasing Portrait, future Contingences must decide—
But when I look into the domestic Sphere, I am happy my dear Sister, to find it still has Charms, & that Love & Friendship still brighten the Vale—And though there are dark Clouds, yet there are many—very many Comforts, & Blessings for which I ought to be grateful—Life, a good degree of Health, & kind Friends, are inesteemable Enjoyments, which a beneficent Providence has been pleased to continue. Among these, the comfortable Health, & respectability of my only Son, I count among my choicest Blessings—Could I see him happily connected with a worthy Partner, it would still add to my Felicity—I hope, that if he has been favoured with an opportunity of securing a future maintenance, & a Competency for the comfort of feeble age, that he will not imprudently let it pass unimproved, but not only treasure a sufficiency for himself, but something, to gratify the generous feelings of his benevolent Heart—
It was too, a source of much pleasure in my late visit, to find my dear Connections in much better Health than I had almost ever seen them—Though the Fear of tender regret was often excited, by observing that Death had waved his sable wand—spread a gloom—& in almost every Family had caused a vacant Seat—where once smiled the cherub Infant—the bright prospects of blooming Youth—& the ripened Harvest of full blown Virtue—
Among my other mercies, I do not forget the Presidents, & your long series of kindness, & particular attentions to Her, who was my Fathers aged sick Domestic—& when I bade you adieu, I was sorry not to see my honoured Brother to acknowledge the grateful Sense I have of his Beneficence—for a favour done to her, I considered, as done to myself—My local Situation, did not admit of affording that relief of which she stood in need, & which you both so humanely, & generously bestowed—And I do not wonder that her grateful heart wished for permission, to be an attendant Spirit to you, in the realms of Light. accept of my sincere Thanks, & may your Virtues, & your “alms Deeds,” rise as a pleasing “memorial,” & be rewarded by Him, who “maketh the liberal Soul fat,” giveth power to get Wealth, & blesses his Basket, & his Store—
I thank you my dear Sister, for forwarding your Sons Letter to me—As it came from him, I need not tell you it was excellent—I hope, he, & his family are safe, if not from the din of war, yet their lives from danger—I think his situation must be very unpleasant—much more so, than in his native Land, however replete with real, & imaginary Evils.—I presume, he must be glad, that his Sons are not in Russia, & that they did not embark last Spring—And it must be a pleasing amusement to their Grandparent to have them so near, as that he can inspect their Studies, while they receive from him, all needed counsel—In our worthy Mr Vose, Parents have placed great confidence, & I regret that he had not the Care of them but about six weeks while they were in Atkinson—But they well know if they did not improve, it was their own Fault—I did all I could to encourage George to write well—I have ruled his paper—I have guided his hand times, & times—We have suggested every motive to stimulate their progress in Learning, which was likely to have any effect upon a manly, ingeneous mind—& it was grievous to find, & be convinced that nothing but Time, would complete our Ardent Wishes for, whenever they will apply those excellent Talents which God has given them, they will do honour to themselves, & their Instructors, & rapidly progress in knowledge, though perhaps, they may not take the pains with them, that others before them, have done—I love the Children & am sincerely glad, they are now placed in so happy a Situation for Improvement—Be so good as to present my kind wishes to them—I left George at nine Clock a bed—I hope he has since risen, though he has not written to me—
My Daughter regrets that it was not in her power to pay her respects to her Uncle, & you at Quincy, before her return to Atkinson, Her Brother wished to accompany her, but could not—He brought her Home, in one of the coldest days we have had, & could tarry so few hours, as made me almost wish he had not been at the trouble of coming—
I have had a very sad sore finger, which swelled the Cords of my wrist so that I could not hold my pen—& a sore upon my foot, but is now better—& we are all in comfortable health—I hope your Son Thomas & family enjoy better Health this winter than formerly—They have been tired in the Furnace of affliction, & I hope find their Virtues increase, & their Hearts more, & more devoted to the service of the alwise Disposer—
Permit me to repeat that it “is greatly wise to talk with our past Hours,” & ask them how they could borne to Heaven more welcome news—“To me, it should be a call for solemn meditation, & of infinite Importance to my immortal Soul—O! may I not be “found wanting”— nor a “cumberer of the ground”
That the rising dawn of the new-year, may smile propitious upon you, my Dear Sister, & your dear Family, & your latest period be distinguished by Heaven’s choicest Blessings, is the fervent wish of your ever / affectionate Sister,
Elizabeth Peabody